DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose or make obvious to the claimed subject matter, in particular, the limitation wherein the inflow port of the first inner cylinder is arranged at a predetermined position that is downstream from the inflow end face so as to be closer to the outflow end face than the inflow end face in an axial direction of the hollow pillar shaped honeycomb structure. Sloss discloses that the inflow port of the first inner cylinder (shown in the annotated figure in the final rejection dated 1/26/2022) is provided closer to the inflow end face but not the outflow end face as required in the claim. Further, a potential teaching reference Orihashi (US PGPub No. 2010/0043413) discloses that the inflow port of the first inner cylinder (at flange 106c of inner pipe 106 in Fig. 8) is closer to the outflow end face (at location of “32” adjacent to flange 106c) than the inflow end face (at location of “32” closer to port 38). However, it is unclear how to implement the teaching of Orihashi and also Orihashi fails to disclose that the first inner cylinder is fixed to the inner peripheral wall of the hollow pillar shaped honeycomb structure.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/5/2022, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763